DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) s 14-16, 18 and 26 is/are under 35 U.S.C. 103 as obvious over US PGPUB 2011/0046249 to Ponticiello et al., (hereinafter “Ponticiello”).
The rejection stands as per reason of record.
Specifically, as discussed in the previous office actions, Pontiviello discloses expandable vinyl aromatic polymers comprising at least one blowing agent and dispersed coke particles.  See the entire document, all illustrative examples.  The amounts of coke in in the compositions is disclosed as from 0.05 to 25 wt % with respect to the vinyl aromatic polymer (claim 1), and is disclosed in, for example, illustrative example 10 as about 5 wt % of the expandable composition. 
	The disclose expandable compositions contain pentane, i.e., C5 alkane as a blowing agent in the amounts fully corresponding to the claimed amounts.  See claim 1, illustrative examples. 
 	Ponticiello further discloses foams obtained from molding of expanded vinyl aromatic polymers of its disclosure and reports that thermal conductivity of such foams is 30. 5 mW/m.K  for foams of density of 17 kg/m3 as per example 10, (which meets the claimed limitation of  the thermal conductivity being 31 mW/m.K  for foams with density of 12.5 g/cm3 and higher as per last amendment dated 8-29-22, which amendment appears not to be entered as per RCE request.).
	The claim limitation of “the thermal conductivity being 31 mW/m.K  for foams with density of 12.5 g/cm3 and lower” as per claims filed on 4-27-2022 is preciously discussed.  Specifically, as discussed in the previous office actions Ponticiello does es not report the thermal conductivity of foams with density of 12.5 g.cm3 or lower. 
However,  it is noted that, as per ALL  illustrative examples of the instant application, the claimed thermal conductivity or 31.0 or less is ONLY achieved   for compositions containing 6 wt % of coke, i.e., a significantly higher amounts of coke as compared to the compositions disclosed in illustrative example 10 of Ponticiello.  As evident from disclosure of Ponticiello (examples 7 and 10) and also as supported by the illustrative examples of the instant application, adding more coke results in lower thermal conductivity for foams of the same density. Thus, adding more coke to compositions of Ponticiello is expected to result in even lower thermal conductivity.
It is further noted that as per ALL  illustrative examples of the instant application, the claimed thermal conductivity or 31.0 or less is ONLY achieved   for compositions containing 6 wt % of coke, i.e., a significantly higher amounts of coke as compared to the compositions disclosed in illustrative example 10 of Ponticiello.  As evident from disclosure of Ponticiello (examples 7 and 10) and also as supported by the illustrative examples of the instant application, adding more coke results in lower thermal conductivity for foams of the same density. Thus, adding more coke to compositions of Ponticiello is expected to result in even lower thermal conductivity.
	Ponticiello does not address the average stack height (Lc) of carbon crystallites of coke used in examples; or the volume median particle diameter (D50) as obtained from laser light scattering measurements according to ISO 13320 (while reporting MT50 diameter, which differs from the claimed D50); or span (D90-D10)/D50.
However, it is reasonable believed that coke used in, at least illustrative example 10 (and other examples) inherently exhibit Lc, D50 and  (D90-D10)/D50 corresponding to the claimed values.
This believe is based on the examples and comparative examples of the instant application.
As discussed above, at about 5 wt % loading of coke the thermal conductivity of foam molding of 17 kg/m3 is 30.5 mW/m.K .  It is expected to be significantly lower for coke loading of about 6 wt % which is comparable to the illustrative examples of the instant application.  This believe is based on the fact that thermal conductivity wad decreased from 32 mW/m.K in example 7 using about 2.5 wt % of coke to 30.5 mW/m.K for example 10 using about 5 wt % of coke.
As evident from illustrative example 1-6 and comparative examples 7-9 of the instant application, such low conductivities could only be achieved for coke with the claimed D50 diameter.
As evident from comparative examples 7, 8 and 9, the low thermal conductivities that are comparable to the conductivity of example 10 of Pontisiello (which, as discussed above, is expected to be even lower for  compositions containing 6 % of coke) could be only achieved for coke that exhibits the claimed Lc, D50 and (D90-D10)/D50 (respectively) that correspond to the claimed values of these parameters. 
Thus, from the thermal conductivity reported by Ponticiello and from the results reported in illustrative and comparative examples of the instant applications, it is reasonable believed that coke disclosed in referenced illustrative example of Ponticiello inherently exhibit the claimed Lc, D50 and (D90-D10)/D50.
The burden is shifted to the applicants to provide factual evidence to the contrary. 
The invention as claimed, therefore, is fully within the disclosures of Ponticiello and the claimed properties are expected to be exhibited by the compositions of Ponticiello containing the amounts of coke as disclosed in illustrative examples and higher amounts of coke (up to 6 % as per instant claims).

Claim Rejections - 35 USC § 103
Claim s 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ponticiello in combination with WO 2011/0046249 to Total Recearch and Tecnology Feluy, (hereinafter “Total Technology”).
The rejection stands as per reasons of record. 
The disclosure of Ponticiello is discussed above.
Polnticiello further expressly discloses addition of brominated flame retardants in the amounts fully cooresponding to the claimed amounts and flame retardant synergist in the amounts also corresponding to the claimed amounts.  See, for example, [0031], claim 5 of Ponticiello.
Ponticiello does not expressly discloses polymeric flame retardants.  However  it is well known in the art that polymeric brominated compounds are functional equivalents to the brominated compounds expressly disclosed by Ponticiello as flame retardants that are commonly used for production of expandable vinyl aromatic polymers.  See, for example, Total Technologies,   [0075-82]. See also Total Technologies for disclosure of flame retardant synergists corresponding to  the claims in, for example, [0083]
Ponticiello further expressly discloses that various conventional additives, such as nucleating agents, may be added to the expandable compositions.  Ponticiello [0036, 0046].
As per Total Technologies, wax of the claimed molecular weight is a known nucleating agent and is commonly used in the amounts corresponding to the claims in expandable vinyl aromatic compositions.  See Total Technologies [0064-66], illustrative examples.
Therefore, using the claimed flame retardant/synergist and the nucleating agent in the claimed amounts in compositions of Ponticiello would have been obvious as such components are known functional compounds for expandable vinyl aromatic compositions with reasonable expectation to achieve compositions with properties corresponding to the expected properties of compositions with added known functional additives. 
Ponticielly discloses a process of obtaining expandable beads by extrusion of molten expandable compositions, including steps of preparing separately masterbatches of vinyl aromatic polymer such a polystyrene (PS) and coke, separate addition of foaming agents etc,.   
Ponticiello does not disclose a process that fully correspond to the claimed process.
However, Total Technologies teach that the process of preparation of beads or granules of an expandable vinyl aromatic polymer comprising the steps that fully correspond to the claimed process is a known process of preparation of beads or granules of an expandable vinyl aromatic polymers and may be used in place of other processes including those disclosed by Ponticiello.  See Total Technologies, [0089-93].
 Specifcally, the process disclosed by Total Technologies includes steps of a. producing a polymer melt stream of an expandable vinyl aromatic polymer; b. deriving a part of said polymer stream and creating main polymer melt stream (1) and a side loop with an additional polymer melt stream (2); c. dispersing coke and the foam cell regulator into said additional polymer melt stream (2); d. joining the additional polymer stream (2) and the main stream (1) and forming a new polymer melt stream; e. introducing a blowing agent into the new polymer melt stream; f. cooling down the new polymer melt stream to a temperature of 200°C or less; g. introducing the flame retardant agent and the synergist into the new polymer melt stream; h. discharging the melt stream through a die plate with holes and pelletizing the melt under water with a pressure above 3 bar.  See [0093 of Total Technologies], illustrative examples. 	
As discussed in claim 10, for example, between 5 and 30 % of the main polymer stream is derived in step b) to form the additional polymer stream.  In step c), the coke particles and the foam cell regulator are dispersed in the additional polymer stream by means of an extruder, (claim 11), and the dispersion in step c) is performed in the polymer melt at a temperature comprised between above 180°C [0093].
Addition of a stabilizer is discussed in [0085], and also discussed I n Ponticiello [0036 and 0056].  Neither reference specifically address the step in which a stabilizer is added, however sequence of adding non-reactive components to the melt is prima facie obvious as per existing case law, and, therefore, adding g), one or more thermal stabilizer(s) and other common additives (including stabilizers, antioxidants and anti-acids) would have been obvious absent showing of unexpected results that can be attributes to addition of those components in the claimed order. 
Therefore, using a process as disclosed by Total technologies to process expandable vinyl aromatic compositions of Ponticiello to obtain expandable beads would have been obvious with reasonable expectation of success as such process is a known alternative process to produce expandable beads based on vinyl aromatic/coke compositions.


Response to Arguments
Applicant's arguments filed 10-28-22 and 9-29-22 have been fully considered but they are not persuasive. 
It is noted that no new arguments are presented with the 10-28-22 RCE, and the RCE expressly states “DO NOT ENTER the response  filed on August 29, 2022”.
The examiner, however will address the arguments of 8-29-22. 
The applicants argue that they disagree that the office sufficiently established a case of obviousness based on inherency.  Specifically, the applicants challenge the examiner’s conclusion that the claimed  average stack length (Lc) is expected to be exhibited by coke used in embodiments expressly disclosed or at least obvious from the disclosure on Ponticiello.  This conclusion was reached by the examiner from the thermal conductivity data for illustrative examples of the instant application and illustrative examples of Ponticiello as discussed in several previous office actions and above. 
The applicants challenge the examiner’ finding that illustrative example 10 of Ponticiello uses 4 wt % of coke (as compared to 6 % of coke used in examples of the instant application) and calculate the amounts of coke in example 10 of ponticiello to be 5.6 %, or comparably close to the amounts of 6% used in all of the examples of the instant application.   The applicants presented calculatins illustrating how they arrive to the 5.6% amount of coke in example 10 of Ponticiello.
However, as discussed in the advisory action dated 9-12-2022, the examiner is not convinced by the presented calsulations and belives it to be erroneous.  
As stated in the advisory action “The examiner disagrees with the calculations presented by the applicants (with respect to the amounts of coke in the illustrative example 10 of Ponticiello).  Specifically, the examiner disagrees with t he applicants assertion that the amounts of compositions A in the examples is calculated based on the 72 % conversion of the monomers in examples.  Ponticiello expressly states that compositions A was mixed with composition B  after heat exchanger (and being feed into devolatilized to heat exchanger).  That means that composition A is free of unreacted monomers and the conversion rate is irrelevant at this time since compositions A is free of all volatile matter and its amount (850 parts) is measured based on the dry matter. I.e, the polymer, coke and other  additives. Thus, the composition of example 10 contains just below 5% of coke based on the total amounts of the composition.  Even if the concentration of coke is calculated with respect to the polymer only (i.e., without additives such as stabilized flame retardant and blowing agent), the amounts of coke is still around 5 %, not 5.6 and, thus, is significantly lower than 6% coke of the illustrative examples of th instant application.  It is further noted that the 6% amount of coke in th illustrative examples of the instant application are also given with respect to the total compositions (that includes additives and blowing agent) and not with respect to the polymer only.  If recalculated to the amounts of polymer, it would be higher.  Thus, there is at least a full one % difference in the amounts of coke in the illustrative example 10 of Ponticiello and in examples of the instant application, and since the amounts of coke greatly influence thermal conductivity, thermal conductivity is expected to vary significantly by increasing the amounts of coke by 1 %.”
The applicants did not respond to this arguments, and therefore, the examiner is still of the opinion that the case of obviousness is established and the claimed invention is unpatentable over the combined teachings of the cited prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



/IRINA S ZEMEL/Primary Examiner, Art Unit 1765